UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                   )
ABDELQADIR AL-MUDAFARI,                            )
                                                   )
 Petitioner,                                       )
                                                   )
        v.                                         )       Civil Action No. 05-CV-2185 (RCL)
                                                   )
BARACK H. OBAMA, et al.,                           )
                                                   )
 Respondents.                                      )
                                                   )

                                      SCHEDULING ORDER

        THIS CAUSE comes before the Court upon the parties’ Joint Status Report. Based upon

the representations of the parties, it is hereby

                1. ORDERED that Petitioner shall file his Amended Traverse on or before

                    October 15, 2010;

                2. ORDERED that Respondents shall file their motion to amend the Factual

                    Return by November 19, 2010; and

                3. ORDERED that the parties shall file a Joint Status Report on or before

                    December 3, 2010, in which they will either:

                        a.   notify the Court that Petitioner seeks to move for additional discovery

                             and/or additional amendment to his Traverse and propose a briefing

                             schedule on that matter; or

                        b. propose a briefing schedule for the parties’ cross-motions for judgment

                             on the record.
SO ORDERED.



_8/10/2010_______      /s/
Date     ROYCE             C. LAMBERTH
                    CHIEF JUDGE